DETAILED ACTION
1.	This communication is in response to the Arguments filed on 10/18/2021. Claims 1-20 are pending and have been examined.
Response to Amendments and Arguments
2.	Applicant's arguments with respect to claim rejections under 35 U.S.C. 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “dynamically select a noise-cancelling algorithm from a plurality of different noise-cancelling algorithms based on at least one sound characteristic of the ambient noise ..” In response, the examiner respectfully disagrees.
Note that JUVONEN teaches: [0029] “The noise cancelling system 100 is configured to use information (or signals) from the positioning interface 106 to determine these changes based on the location of the vehicle .. For example, the GPS navigation system 106 may determine a change in the speed (or acceleration) of the vehicle. The acceleration of the vehicle would provide increased ambient noise 50 (which may be perceived within the vehicle interior)” and [0053] “Conventional techniques to cancel ambient noise generally work for continuous, stable noise characteristics. However, these conventional techniques may be limited when it comes to noise changes due to accelerations, pavement changes, weather conditions, etc. Technical effects of any one or more of the exemplary embodiments provide for real-time techniques to cancel relatively fast changes in noise characteristics, and further configured to be an adaptive noise-cancelling system which can re-adapt if the noise characteristics change.” Note that “a plurality of different noise-cancelling algorithms” is subject to the broadest interpretation including noise cancelling for different noise levels, which JUVONEN reference clearly teaches. The applicant is suggested to make the limitation “a plurality of different noise-cancelling algorithms” more specific to be different from the reference, such as pre-determined and pre-stored algorithms not subject to changes during operation.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 4, 7-8, 12, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juvonen (US 20100172510; hereinafter JUVONEN) in view of Elko, et al. (US 20090175466; hereinafter ELKO).
As per claim 1, JUVONEN (Title: Adaptive noise cancelling) discloses “[ A voice-controlled headset, comprising: a wearable portion; a plurality of microphones coupled to the wearable portion ]; and at least one processor (JUVONEN , [0023], processor) coupled to the wearable portion and configured during operation to:    
identify an ambient noise present in an audio input (JUVONEN, [0029], While riding in the vehicle, ambient sounds such as an acceleration of the vehicle, or a change of pavement type that the vehicle is on, for example, may be heard throughout the vehicle interior <where acceleration and pavement sound read on noise/sound characteristics>), 
dynamically select a noise-cancelling algorithm from a plurality of different noise-cancelling algorithms based on at least one sound characteristic of the ambient noise (JUVONEN, [0029], The noise cancelling system 100 is configured to use information (or signals) from the positioning interface 106 to determine these changes based on the location of the vehicle .. For example, the GPS navigation system 106 may determine a change in the speed (or acceleration) of the vehicle. The acceleration of the vehicle would provide increased ambient noise 50 (which may be perceived within the vehicle interior), and
optimize the audio input using the dynamically selected noise-cancelling algorithm (JUVONEN, [0002], ambient noise cancelling and, more particularly, to adaptive/active noise cancelling of ambient noise; [0029], This acceleration information (provided by the GPS 106) would allow the noise cancelling system 100 to provide a noise cancelling output 52 at the audio interface 102 to cancel at least a part of the ambient (acceleration) noise 50).” 
JUVONEN does not explicitly disclose “A voice-controlled headset, comprising: a wearable portion; a plurality of microphones coupled to the wearable portion ..” However, the feature is well known in the art, as evidenced by ELKO (Title: Noise-reducing directional microphone array).
In the same field of endeavor, ELKO discloses: [Abstract] “a directional microphone array having (at least) two microphones generates forward and backward cardioid signals from two (e.g., omnidirectional) microphone signals” and [0093] “For a headset application <read on voice control>, where the array is pointed in the direction of the headset wearer's mouth, a nearfield source is detected by comparing the power differences between forward-facing and rearward-facing synthesized cardioid microphone patterns. Note that these cardioid microphone patterns can be realized as general forward and rearward beampatterns not necessarily having a null along the microphone axis. These beampatterns can be variable so as to minimize the headset wearer's nearfield speech in the rearward-facing synthesized beamformer.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of ELKO in the system taught by JUVONEN, for headset realization of noise cancelling voice interface.
As per Claim 2 (dependent on claim 1), JUVONEN in view of ELKO further discloses “wherein the audio input includes a speech signal, and wherein optimizing the audio input comprises cancelling, at least partially, the ambient noise from the audio input to increase the clarity of the speech signal (ELKO, [0003], reducing wind-induced noise in microphone systems, such as those in hearing aids and mobile communication devices <read on increasing clarity of speech>, such as laptop computers and cell phones).”
As per Claim 4 (dependent on claim 1), JUVONEN in view of ELKO further discloses “wherein the at least one processor is further configured during operation to control functionality of the voice-controlled headset in response to voice commands detected in the audio input (ELKO, [0093], For a headset application, where the array is pointed in the direction of the headset wearer's mouth .. These beampatterns can be variable so as to minimize the headset wearer's nearfield speech <read on voice commands which can be broadly interpreted> in the rearward-facing synthesized beamformer) .”  
As per Claim 7 (dependent on claim 1), JUVONEN in view of ELKO further discloses “wherein the at least one processor is further configured during operation to select a different noise-cancelling algorithm from the plurality of different noise-cancelling algorithms in response to a different sound characteristic of the ambient noise being detected (JUVONEN, [0029], While riding in the vehicle, ambient sounds such as an acceleration of the vehicle, or a change of pavement type that the vehicle is on, for example, may be heard throughout the vehicle interior <where acceleration and pavement sound read on different sound characteristics>; [0002], adaptive/active noise cancelling of ambient noise [0029], The noise cancelling system 100 is configured to use information (or signals) from the positioning interface 106 to determine these changes based on the location of the vehicle).”   
As per Claim 8 (dependent on claim 1), JUVONEN in view of ELKO further discloses “wherein the at least one sound characteristic comprises a sensed energy level (JUVONEN, 106 may determine a change in the speed (or acceleration) of the vehicle. The acceleration of the vehicle would provide increased ambient noise 50).”  
Claims 19-20 (similar in scope to claims 1-2) are rejected under the same rationale as applied above for claims 1-2. 
4.	Claims 3, 5-6, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Juvonen JUVONEN in view of ELKO and further in view of Pocino, et al. (US 20030138119; hereinafter POCINO).
As per Claim 3 (dependent on claim 1), JUVONEN in view of ELKO further discloses “wherein the plurality of microphones are arranged about the wearable portion to form an array, and wherein [ the plurality of microphones are configured to be separately activated and deactivated ] (ELKO, [Abstract], a directional microphone array; [0102], Audio system 1500 is a two-element microphone array that combines adaptive beamforming with wind-noise suppression to reduce wind noise induced into the microphone output signals).”
JUVONEN in view of ELKO does not explicitly disclose “the plurality of microphones are configured to be separately activated and deactivated ..” However, the feature is taught by POCINO (Title: Digital linking of multiple microphone systems).
In the same field of endeavor, POCINO discloses: [0005] “In audio conferencing systems where more than one microphone is used, auto-mixing helps to enhance overall system sound quality by selectively turning on (opening) the microphones that contains strong signal activities (e.g., speech, music, etc.) and turning off (closing) those microphones that contain relatively insignificant signal activities (e.g., background noise, etc.)” and [0015] “a method of managing microphone signals. The method comprises comparing levels of a plurality of microphone 
POCINO also discloses: [0040] “each microphone channel is analyzed and noise activity is evaluated based on thresholding techniques .. Activity measurements are taken which may include a speech level, a noise level, or other measurement related to the sound activity of a microphone. A gating process is employed to choose a best microphone out of a set of microphones that are eligible for activation.” The citation teaches a ready mechanism to activate any microphones based on any defined condition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of POCINO in the system taught by JUVONEN in view of ELKO, for controlling microphone activation and de-activation.
As per Claim 5 (dependent on claim 1), JUVONEN in view of ELKO further discloses “wherein the at least one processor is further configured during operation to: 
[ select one or more microphones of the plurality of microphones that is/are detecting a highest sound level of the ambient noise compared to the remaining microphones, and subsequently, deactivate the remaining microphones ].” 
JUVONEN in view of ELKO does not explicitly disclose “select one or more microphones of the plurality of microphones that is/are detecting a highest sound level of the ambient noise compared to the remaining microphones, and subsequently, deactivate the remaining microphones ..” However, the feature is taught by POCINO (Title: Digital linking of multiple microphone systems). 
In the same field of endeavor, POCINO discloses: [0005] “In audio conferencing systems where more than one microphone is used, auto-mixing helps to enhance overall system sound quality by selectively turning on (opening) the microphones that contains strong signal activities (e.g., speech, music, etc.) and turning off (closing) those microphones that contain relatively insignificant signal activities (e.g., background noise, etc.)” and [0015] “a method of managing microphone signals. The method comprises comparing levels of a plurality of microphone signals, where each microphone signal corresponding to a microphone, to a threshold noise floor level. Then, microphones are turned off for which a level of a respective microphone signal is less than a threshold noise floor level. Subsequently, a primary microphone is determined based on a long term histogram. Finally, using a short term histogram, zero or more secondary microphones are identified.” The citation teaches a ready mechanism to measure noise level and to deactivate any microphones based on any defined condition.
POCINO also discloses: [0040] “each microphone channel is analyzed and noise activity is evaluated based on thresholding techniques .. Activity measurements are taken which may include a speech level, a noise level, or other measurement related to the sound activity of a microphone. A gating process is employed to choose a best microphone out of a set of microphones that are eligible for activation.” The citation teaches a ready mechanism to activate/select any microphones based on any defined condition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of POCINO in the 
As per Claim 6 (dependent on claim 5), JUVONEN in view of ELKO and POCINO further discloses “wherein the at least one processor is further configured during operation to reactivate the remaining microphones (see Claim 5 rejections).”  
 As per Claim 9 (dependent on claim 1), JUVONEN in view of ELKO and POCINO further discloses “wherein the at least one processor is further configured during operation to power on and off different microphones of the plurality of microphones in order to facilitate detection of the ambient noise (see Claim 5 rejections).”  
Claims 10-18 (similar in scope to claims 1-9) are rejected under the same rationale as applied above for claims 1-9.  
Conclusion 
5.	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		1/10/2022Primary Examiner, Art Unit 2659